Opinion by
Mr. .Justice Moschzisker,
There are three appeals in this matter, but all can be disposed of together. Appeal No. 1 is by the German-town Trust Company, of Philadelphia; No. 2-, the Columbia National Bank, of Pittsburgh; and No: 3, the *183Union Trust Company of Pittsburgh. A bill in equity was filed by each of these corporations, praying that the Escheat Act of June 7, 1915, P. L. 878, be declared invalid as violating several mandates of both the Federal and State Constitutions.
The attorney general, who appears for the defendant auditor general, correctly states in each of his paper books: “The Act of June 7, 1915, P. L. 878, provides a comprehensive method for requiring reports to be made to the auditor general from persons and corporations having money on deposit or property in their possession for a long period of time belonging to other persons, and also requires reports from every corporation of dividends or profits declared but not paid, and provides under what circumstances such money and property 'may be escheated and the proceedings therefor. When the auditor general demanded the reports required under the said act of assembly, the plaintiff filed its bill in equity.” Demurrers were sustained and the three bills dismissed; whereupon these appeals were taken.
The court below expressly declined to pass upon some of the most material issues suggested by the several bills, particuL.rly those raised by the allegation that the statute attacked impairs the obligation of contracts existing between the respective complainants and their depositors, saying these issues were premature, that they might “be raised when the Commonwealth in any particular case attempts to exercise its power to escheat,” but not sooner, and that the court would not “enjoin preliminary .steps taken for the purpose of discovering the whereabouts of property so circumstanced as reasonably to raise the presumption that it is liable to escheat”; thus, in effect, ruling that complainants were obliged to render reports to the auditor general, under and by virtue of the Act of 1915, supra, even though the legislation in controversy subsequently might be declared invalid. With this conclusion we cannot agree.
In recent years, the constant furnishing of detailed re*184ports to the Federal and several state governments has become a very considerable financial and clerical burden to corporations, and this consideration alone is sufficient to give these concerns and others so affected the right to question at once the validity of all acts of assembly placing such obligations upon them. Of course, in the exercise of its right of visitation, for purposes of taxation and regulation, or to facilitate the accomplishment of any other proper end, the State has power to compel corporations to render it reports; but it cannot do this for the avowed purpose of enabling one of its officials to do something which the Constitution forbids or, even to accomplish a proper end, in a manner prohibited by the organic law.
If the Act of 1915, supra, is defective for any reason which, so far as the present appellants are concerned, would make it entirely invalid (for instance, if, as alleged, its application, ex necessitate, will violate contractual rights and obligations existing between complainants and their depositors), then the auditor general has no authority to compel the rendering of reports for the sole purpose of enabling him to institute unlawful proceedings thereunder; hence, complainants may at once question the validity of the act in this or any other particular materially affecting them. Again, though assuming for the moment that the operation of the act will not impair the obligation of contracts and that it is not invalid, as to appellants, for any other reason sufficiently comprehensive to avoid the whole statute, in other words, that the end which the act proposes to accomplish is lawful and, on the road thereto, the substance of the legislation breaches no fundamental inhibition, the question yet remains: Is there anything in the form or manner of the statute which materially offends against either the State or Federal Constitutions? For example, as drawn, is the act special legislation of a prohibited kind; and, if so, is this defect so broad as to avoid the whole statute? If it is, then the auditor gen*185eral is without authority to compel reports thereunder, and the complainants are in a position entitling them so to insist. Moreover, if any such fatal weaknesses exist, complainants are not obliged to await an attempt on the part of the Commonwealth to carry out the ultimate purposes of the act before attacking it; on the contrary, when the first steps are taken, and future proceedings thus threatened, they may go into equity to restrain enforcement of the statute, and in this way test the validity of the legislation: Penna. R. R. Co. v. Ewing, 241 Pa. 581, and cases there cited. Finally, if corporations such as those at bar, under protest, furnish required reports, so as to avoid the heavy penalties prescribed by the act for a failure to follow that course, they still may insist, as the present complainants do, that the details set forth in these documents are of “a private and confidential character,” between them and their customers, and that the auditor general be restrained from breaking the seals of the envelopes in which they are placed or “opening, disclosing or in any wise making public the contents of said reports.” For a ruling on the abstract question of the right to restrain a State official when the circumstances of any given case call for relief of that character, see West’s App., 64 Pa. 186, 195.
It is not our intention to express or intimate any view as to the validity of the legislation here under attack, and nothing that we have said in this opinion is to be so understood. All we now decide is that the appellants are entitled to have the material points of their cases passed upon at the present time by the court below, before any aspect of the matter is brought before us for final determination.
The attorney general states in his paper books: “The legislature of 1917, by an act approved July 6, 1917, P. L. 725, amended the Act of June 7, 1915; so far as the Commonwealth is concerned, there is no objection to the [Supreme] court passing upon the Act of 1915 as amended by the Act of 1917, although the latter act was not be*186fore tlie court below”; but, of course, tbe present cases must be determined under tbe Act of 1915 alone, and tbe Act of 1917 cannot be considered:
Tbe tbree'decrees complained of are reversed, in order that tbe respective bills may be reinstated; and tbe several records are remitted to tbe court below, with directions to follow that course in each instance, and then to proceed to a determination of tbe issues involved wbicb materially affect appellants, tbe order for costs to await final results.